internal_revenue_service index numbers number release date department of the treasury washington d c contact person telephone number in reference to cc dom fi p plr-114736-99 date january legend taxpayer taxpayer contract s state state a b company c account d e separate_account f separate_account g value h value i payment option j payment option k year program l form method m method n method o dear this is in response to your date letter and subsequent correspondence requesting rulings that each taxpayer should treat each automatic payment made pursuant to a systematic withdrawal program adopted with respect to certain deferred variable_annuity contracts as part of a series of substantially_equal_periodic_payments within the meaning of sec_72 for purposes of satisfying the taxpayers’ reporting obligations with respect to the contracts under sec_6047 in general facts taxpayer sec_1 and are stock life_insurance_companies organized and operated under the laws of state sec_1 and respectively taxpayer is licensed to engage in the life_insurance and annuity business in a states and in b taxpayer is licensed to engage in the life_insurance and annuity business in state taxpayer is a wholly owned subsidiary of taxpayer which in turn is a wholly owned subsidiary of company together all three join in the filing of a consolidated federal_income_tax return the contracts are non-participating flexible premium variable deferred_annuity contracts issued by taxpayer sec_1 and the contracts are issued on both a qualified and nonqualified basis for retirement savings or other long term savings purposes except as explained herein the contracts issued by taxpayer sec_1 and are substantially identical in all respects material to this ruling_request under the contracts’ terms premiums may be paid at any time prior to the annuity_starting_date the contract holder may allocate contract values premiums and the earnings thereon among c account options and d options each d option corresponds to a portfolio of the e separate_account or the f separate_account respectively collectively referred to as the separate_accounts the portfolios of the separate_accounts in turn purchase shares of a corresponding series of a_trust that is a regulated_investment_company for federal_income_tax purposes before the annuity_starting_date the contract value of a contract equals the sum of the g value and the h value settlement provisions the contract holder is required to select an annuity_starting_date and an i payment option referred to as a j payment option in taxpayer 2’s contracts the contract holder may change subject_to certain rules the annuity_starting_date and the payment options up to seven days before the annuity_starting_date the contract holder may elect one of the following payment options a life income annuity a joint_and_survivor_annuity a life_annuity with or monthly payments guaranteed an income for a specified period to years or any other payment option agreed to by taxpayer sec_1 and on the annuity_starting_date the contract holder may choose to receive payments from the c accounts the separate_accounts or both withdrawals prior to the annuity_starting_date the contract holder may withdraw all or a portion of the value of a contract withdrawals and any surrender charges applicable will be deducted from the value of a contract in proportion to their allocation among the c account options and d options unless the contract holder chooses a different allocation method a surrender charge may apply to certain withdrawals the surrender charge will vary in amount depending upon the k year of the premium at the time of withdrawal for purposes of determining the surrender charge withdrawals will be allocated first to earnings if any which may be withdrawn free of a surrender charge and then to premiums on a first-in_first-out basis so that all withdrawals are allocated to premiums to which the lowest surrender charge applies systematic withdrawal program taxpayer sec_1 and have each developed a systematic withdrawal program called the program which each intends to offer to qualified and nonqualified contract holders under the program a contract holder can arrange to have automatic payments sent to the contract holder periodically while the contract holder’s contract is still in the accumulation_phase ie prior to the annuity_starting_date unless the contract holder chooses to terminate or modify his or her participation in the program the company will continue to make these automatic payments to the contract holder until the contract holder’s account value is exhausted the contract holder can elect to have automatic payments made annually semi-annually quarterly or monthly to participate in the program a contract holder will be required to submit to the company an l form the l form requires each contract holder to specify from which c account and or d options the automatic payments are to be made for example the contract holder may specify that automatic payments are to be made only from the c account options if the contract holder does not specify from which c account or d options the automatic payments are to be made the company will withdraw them from each c account and each d option on a pro-rata basis additionally the l form requires the contract holder to elect how the automatic payments will be calculated the companies will offer three methods which correspond to the three methods described in q a-12 of notice_89_25 1989_1_cb_662 describing three methods for calculating substantially_equal_periodic_payments for purposes of sec_72 the three methods are method m method n and method o each is described below method m method m is a method that would be acceptable for purposes of calculating the minimum distributions required under sec_401 specifically taxpayer sec_1 and will use the method described in proposed regulation sec_1_401_a_9_-1 q a f-11 to calculate the automatic payment under the life expectancy method proposed regulation sec_1_401_a_9_-1 q as f-1 and f-5 provide that where the account balance of a plan is to be distributed over the life expectancy of an employee the minimum_required_distribution is determined by dividing such account balance generally determined as of the last day of the preceding calendar_year by the employee’s life expectancy as set out in regulation sec_1_72-9 table v taxpayer sec_1 and will divide the contract value as of the last day of the preceding calendar_year by the applicable life expectancy as set out in table v of regulation sec_1_72-9 or the joint life and last survivor expectancy of the contract holder and beneficiary as set out in table vi of regulation sec_1_72-9 method n under method n taxpayer sec_1 and will calculate the automatic payment as the according to the preamble taxpayers may rely on proposed regulation sec_1_401_a_9_-1 for guidance pending the issuance of final regulations see 1987_2_cb_884 amount necessary to amortize the contract value over a number of years equal to the life expectancy of the contract holder or the joint life and last survivor expectancy of the contract holder and beneficiary with life expectancies determined in accordance with proposed regulation sec_1_401_a_9_-1 based on an assumed interest rate equal to either percent of the federal midterm rate in effect under sec_1274 or percent of the federal long term rate in effect under sec_1274 taxpayer sec_1 and will determine a contract holder’s life expectancy in the year of distribution by using table v of regulation sec_1_72-9 they will determine the joint and last survivor life expectancy of a contract holder and beneficiary by using table vi of regulation sec_1 method o under method o taxpayer sec_1 and will calculate the automatic payment as the amount obtained by dividing the contract value by an annuity factor the present_value of an annuity of dollar_figure per year beginning at the contract holder’s age attained in the first distribution year and continuing for the life of the contract holder the annuity factor will be derived using the up-1984 mortality_table in the case of a single life or in the case of joint lives the life table cnsmt and an assumed interest rate equal to either percent of the federal midterm rate in effect under sec_1274 or percent of the federal long term rate in effect under sec_1274 each taxpayer makes the following representations the contracts constitute annuity_contracts for federal_income_tax purposes if a contract holder elects to have the automatic payment calculated according to method m the company will use a method that is acceptable for purposes of calculating the minimum distribution required under sec_401 and if a contract holder wishes to participate in the systematic withdrawal program the contract holder must request that his her entire contract value be applied to the program that program does not allow for the allocation of anything less than the contract holder’s entire contract value ruling requested taxpayer and each should treat each automatic payment as part of a series of substantially_equal_periodic_payments within the meaning of sec_72 for purposes of satisfying the companies’ reporting obligations with respect to the contracts under sec_6047 law and analysis sec_72 the code imposes a penalty tax equal to ten percent of the amount received which is includible in gross_income on certain premature or early distributions under annuity_contracts if the annuity_contract is a nonqualified_annuity contract that penalty tax is imposed under sec_72 if it is a qualified_contract eg a sec_403 annuity_contract or an individual_retirement_annuity under sec_408 that penalty tax is imposed under sec_72 the sec_72 penalty tax is imposed on all amounts received under an annuity_contract whether or not received as an annuity unless the amount satisfies one of the exceptions set forth in sec_72 sec_72 provides an exception to the penalty tax imposed by sec_72 for distributions made on or after the date on which the taxpayer attains age 59-½ if distributions are made before a taxpayer attains age 59-½ sec_72 provides another exception for a distribution which is a part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the taxpayer or the joint lives or joint life expectancies of such taxpayer and his designated_beneficiary neither the code nor the regulations define the term substantially equal as used in the sec_72 exception as originally enacted in sec_72 provided that the penalty tax under sec_72 would not apply to a distribution which was one of a series of substantially_equal_periodic_payments made for the life of a taxpayer or at least months after the annuity_starting_date the joint_committee blue_book explanation of sec_72 states that the requirement that the amount be paid out as one of a series of ‘substantially equal’ periodic_payments is met whether it is paid as part of a fixed annuity or as part of a variable_annuity under which the number of units withdrawn to make each distribution is substantially the same section b of the tax_reform_act_of_1986 pub_l_no the act amended sec_72 to state that a distribution satisfies that exception if it is part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the taxpayer or the joint lives or the joint life expectancies of such taxpayer and his beneficiary see sec_265 of the tax equity and fiscal responsibility act of pub_l_no staff of the joint comm on tax’n 97th cong 2d sess general explanation of the revenue provisions of the tax equity and fiscal responsibility act of the legislative_history of the amendment to sec_72 states that an exemption from the tax is provided for any distribution that is part of a scheduled series of substantially_equal_periodic_payments made not less frequently than annually for the life of the participant or the joint lives of the participant and the participant’s beneficiary that legislative_history provides as an example of a scheduled series of payments distributions under a life_annuity to a 50-year-old participant under a qualified_plan under which normal retirement occurs after years_of_service the joint_committee explanation of the act states p in making both the tefra and 1984_act changes to annuity provisions congress indicated its view that deferral of tax on investment_income on annuities is justified only by the retirement savings purposes of annuities hence many of the rules for annuities now conform generally to those for qualified_pension plans and iras the amendments in the act modified the then existing penalty tax and the exception to the penalty tax for early_withdrawals provided for a recapture rule and adopted a ten percent penalty tax for early distributions from annuities a portion of the legislative_history of that act indicated that in general the committee believes that the additional income_tax on early_withdrawals should be the same for all tax-favored retirement savings arrangements and should be increased so that the additional tax serves in most cases to recapture a significant portion of the benefits of deferral of tax on income in order to qualify under sec_72 an automatic payment in the present case must be part of a series of periodic_payments and those payments must be substantially equal payments by participating in the program the contract holder agrees that so long as the contract holder does not modify or terminate his or her participation in the program the relevant taxpayer will automatically pay out his or her entire contract value in a scheduled series of annual semi-annual quarterly or monthly see h_r rep no 99th cong 1st sess h_r rep no vol ii 99th cong 2d sess ii-456 id see h_r rep no 99th cong 1st sess payments thus each automatic payment is one of a sequence of payments the contract holder is scheduled to receive the program provides that the automatic payments will be calculated under one of three methods method m method n or method o under method m taxpayer sec_1 and calculate the automatic payment by dividing the contract value as of the last day of the preceding calendar_year by the applicable life expectancy as set out in table v of regulation sec_1_72-9 or the joint life and last survivor expectancy of the contract holder and beneficiary as set out in table vi of regulation sec_1_72-9 under method n taxpayer sec_1 and calculate the automatic payment by amortizing the contract holder’s contract value over a number of years equal to the life expectancy of the contract holder or the joint life and last survivor expectancy of the contract holder and beneficiary based on an assumed interest rate equal to either percent of the federal midterm rate in effect under sec_1274 or percent of the federal long term rate in effect under sec_1274 life expectancies will be determined using table v of regulation sec_1_72-9 or table vi in the case of joint and last survivor life expectancy under method o taxpayer sec_1 and will compute the automatic payment by dividing the contract holder’s contract value by an annuity factor which will be determined based on the up-1984 mortality_table in the case of a single life or in the case of joint lives the life table cnsmt and an assumed interest rate equal to either percent of the federal midterm rate in effect under sec_1274 or percent of the federal long term rate in effect under sec_1274 in the present case we conclude that the automatic payments computed under method m method n or method o are substantially equal payments within the meaning of sec_72 reporting obligation under sec_6047 sec_6047 requires a person that issues any contract under which designated distributions may be made to make returns and reports regarding the contract to the secretary_of_the_treasury to the participants and beneficiaries of the under sec_72 if the series of payments is subsequently modified other than by death or disability before the later of the close of the 5-year period beginning on the date of the first payment or the time the taxpayer attains age ½ the taxpayer’s tax for the first taxable_year in which such modification occurs shall be increased by an amount equal to the tax that would have been imposed but for sec_72 plus interest for the deferral_period contract and to such other persons as may be prescribed in forms or regulations each year the service issues forms used for reporting purposes such as form 1099-r and accompanying instructions sec_3405 defines a designated_distribution as any distribution or payment from or under i an employer_deferred_compensation_plan ii an individual_retirement_plan as defined in sec_7701 or iii a commercial_annuity sec_3405 defines a commercial_annuity as an annuity endowment or life_insurance_contract issued by an insurance_company licensed to do business under the laws of any state because the contracts in the present case are commercial annuities taxpayer sec_1 and are required to report distributions under the contracts pursuant to sec_6047 for the reasons expressed above it should do so by treating automatic payments under method m method n and method o as substantially_equal_periodic_payments within the meaning of sec_72 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions and products by s mark smith chief branch
